                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

 MELVIN WOFFORD,

         Petitioner,                                  Case No. 16-cv-13083
                                                      Honorable Laurie J. Michelson
 v.

 JEFFREY WOODS, Warden,

         Respondent.


             ORDER DENYING PETITIONER’S RULE 60(B) MOTION [29]


       This Court granted Melvin Wofford a writ of habeas corpus because it believed that the

removal of a holdout juror from his trial contravened the Constitution. See Wofford v. Woods,

— F. Supp. 3d — No. 16-CV-13083, 2018 WL 5786212, at *8–9 (E.D. Mich. Nov. 5, 2018);

Wofford v. Woods, No. 16-CV-13083, 2019 WL 140492, at *1–2 (E.D. Mich. Jan. 9, 2019). But

the Court also found that Wofford’s claim that the evidence at trial was not sufficient for a jury to

convict him did not warrant a writ. See 2018 WL 5786212, at *9–10.

       Wofford would like to appeal that second determination. In particular, he asks this Court

for relief from judgment under Rule 60(b). He further says, “If this Court grants Mr. Wofford’s

60(b) motion, he requests an opportunity to file a brief outlining why a [Certificate of

Appealability] is appropriate here.” (ECF No. 29, PageID.2695.)

       The Court is not aware of any requirement that the grant or denial of a certificate of

apealability must be part of the judgment such that a Court’s failure to grant or deny the certificate

in the judgment requires modifying the judgment. And Wofford cites no legal authority

establishing such a requirement. That said, it is this Court’s responsibility to, in the first instance,
grant or deny a certificate of appealability. The Court believes it can correctly decide that issue

without additional briefing from Wofford.

       The certificate will be denied. This Court should only grant Wofford a certificate of

appealability if “reasonable jurists could debate whether (or, for that matter, agree that) the petition

should have been resolved in a different manner or that the issues presented were adequate to

deserve encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). Even

assuming that the evidence against Wofford was not sufficient for a jury to find him guilty beyond

reasonable doubt, it would remain that the Michigan Court of Appeals thought otherwise. Given

28 U.S.C. § 2254(d), the Court does not believe that reasonable jurists would debate how this

Court resolved Wofford’s insufficient-evidence claim. So this Court DENIES Wofford’s motion

for a certificate of appealability. (He may, of course, seek one from the Court of Appeals.) But the

Court GRANTS Wofford leave to appeal without prepayment of the filing fee and costs. See 28

U.S.C. § 1915(a)(3).

       SO ORDERED.

                                               s/Laurie J. Michelson
                                               LAURIE J. MICHELSON
                                               UNITED STATES DISTRICT JUDGE


Date: February 5, 2019


                                       CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing document was served upon counsel of record
and/or pro se parties on this date, February 5, 2019, using the Electronic Court Filing system and/or
first-class U.S. mail.


                                               s/William Barkholz
                                               Case Manager



                                                   2
